Citation Nr: 1033465	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-11 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
fractured right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1965 
and August 1965 to August 1969.  He also had subsequent service 
with the Army Reserve and National Guard.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service connection 
for fracture right thumb, and assigned a noncompensable rating, 
effective September 7, 2001.

In June 2010, the Veteran stated that he would not be able to 
attend a hearing before the Board scheduled for August 2010 and 
requested that the claim be decided based on the evidence of 
record.  Therefore, the request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Effective August 26, 2002, Diagnostic Code 5228, rating 
limitation of motion of the thumb was added to the rating 
schedule and it provides a non-compensable rating (zero percent) 
for a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers; 
a 10 percent rating for a gap of between one to two inches (2.5 
cm to 5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; and a 20 percent rating 
for a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a (2009).  Prior to that time limitation of 
motion of the thumb was rated on the basis of favorable or 
unfavorable ankylosis.  38 C.F.R. § 4,71a, Diagnostic Code 5224 
(2001).  When it was possible to bring the thumb to within two 
inches of the median transverse fold of the palm, the disability 
was rated as favorable ankylosis.  Otherwise the limitation was 
rated as unfavorable ankylosis.  Notes preceding 38 C.F.R. 
§ 4.71a, Diagnostic Code 5220 (2001).

The Veteran received a VA examination in January 2006 where range 
of motion of the carpal metacarpal joint of the right thumb was 
recorded as 0-15 degrees flexion and 0-25 degrees extension.  
However, the examiner did not include measurements or comment on 
whether there was any gap between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers or in attempting 
to bring the thumb to the transverse fold of the palm.  Because 
this information is necessary in order to rate the claim, a 
remand for an additional examination is necessary.  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).   

Therefore, a new VA examination must be provided to obtain this 
information.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature, 
extent, severity and manifestations of his 
right thumb disability.  The examiner 
should review the claims file and note 
such review in the examination report or 
addendum.  All necessary tests, including 
X-rays, should be conducted.  All 
orthopedic and neurologic impairment found 
to be present and due to or a residual of 
the right thumb fracture should be noted.  

The examiner must report the gap, if any, 
between the right thumb pad and fingers 
and between the thumb and transverse fold 
of the palm.  The examiner should report 
any additional limitation due to pain, 
fatigue, incoordination, weakness, or 
flare-ups.  

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

